Title: To John Adams from Timothy Pickering, 23 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton August 23 1798

Last evening I was honoured with your letter of the 16th covering your answer to the address from Burlington in Vermont, and forward the same by this day’s mail. Copies of the address and answer I send to Mr. Fenno to be printed.
Herewith I transmit a letter from Matthias Barton Esqr. of Lancaster, Pennsylvania, inclosing an address from himself and subalterns, the officers of a company of volunteer infantry, tendering their services, and requesting to be accepted by the President.
The two inclosed letters from Mr. Adams at Berlin were received last evening; accompanying some official letters, of which when decyphered I will do myself the honor to send you a detail, or the letters themselves.
I am with great respect, sir, your most obt. servant

Timothy Pickering